DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview Charles Rauch (Reg. No. 67072) on 8/27/2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1, 7 and 14 have been amended as follows:

1. 	(Currently Amended) A method for wireless communication, comprising:
obtaining, by a terminal device, a mobility control parameter for performing cell reselection in an inactive state,
wherein the obtaining, by a terminal device, a mobility control parameter for performing cell reselection in an inactive state comprises:
receiving, by the terminal device, a radio resource control (RRC) connection release message sent by a network device, wherein the RRC connection release message comprises a release cause value for instructing the terminal device to enter the inactive state, and the RRC connection release message carries the mobility control parameter; and
obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message, 
wherein the mobility control parameter comprises: 
wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, [[or]] and a time window TCRmaxHyst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision, [[and]]
wherein the scaling parameter is a scaling factor used in cell selection and reselection, and 
wherein obtaining, by the terminal device, the mobility control parameter for recovering the radio resource control (RRC) connection in the inactive state, comprises obtaining, by the terminal device, the mobility control parameter from a system broadcast message. 
7. 	(Currently Amended) A terminal device, comprising:
a memory;
a processor;
an input interface; and
an output interface,
wherein the memory, the processor, the input interface, and the output interface are connected by a bus system, the memory is for storing instructions, and the processor is for executing the instructions stored in the memory to: obtain a mobility control parameter for performing cell reselection in an inactive state,
wherein the processor is further configured to:
receive a radio resource control (RRC) connection release message sent by a network device, wherein the RRC connection release message comprises a release cause value for instructing the terminal device to enter the inactive state, and the RRC connection release message carries the mobility control parameter; and
obtain the mobility control parameter configured for the inactive state from the RRC connection release message, and
wherein the mobility control parameter comprises: 
wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, [[or]] and a time window TCRmaxHyst
wherein the scaling parameter is a scaling factor used in cell selection and reselection, and 
wherein the processor is further configured to obtain the mobility control parameter from a system broadcast message.

a memory;
a processor;
an input interface; and
an output interface,
wherein the memory, the processor, the input interface, and the output interface are connected by a bus system, the memory is for storing instructions, and the processor is for executing the instructions stored in the memory to: configure, for a terminal device, a mobility control parameter for an inactive state,
wherein the processor is further configured to:
send the mobility control parameter for the inactive state to the terminal device through radio resource control (RRC) dedicated signaling [[or]] from a system broadcast message,
wherein the RRC dedicated signaling is an RRC connection release message, and wherein the RRC connection release message comprises a release cause value for instructing the terminal device to enter the inactive state, and
wherein the mobility control parameter comprises: 
CRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, [[or]] and a time window TCRmaxHyst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision, [[and]]
wherein the scaling parameter is a scaling factor used in cell selection and reselection.


[End Audit]
	Claims 2-6, 8-13 and 15-20 are cancelled. 

Allowable Subject Matter
Claims 1, 7 and 14 are allowed

The following is the examiner’s statement of reasons for allowance:  
References Han (US 2020/0120547),  Zhang (US 2019/0082490) and ETSI TS 136 304 VI 0.8.0 2014-03, IDS submitted 9/5/2020) have been used in the rejection. . Han discloses the major concepts of cell reselction for wireless communication including generating, by a radio access network device, cell reselection information, obtaining, by a terminal device, a mobility control parameter and sending, by the radio access network device, the cell reselection information to a terminal device, where the cell reselection information is used by the terminal device to perform cell reselection. See the Final Rejection 
However, the prior art does not disclose or fairly suggest that: "wherein the mobility control parameter comprises a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device, wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, [[or]] and a time window TCRmaxHyst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision, wherein the scaling parameter is a scaling factor used in cell selection and reselection, and wherein obtaining, by the terminal device, the mobility control parameter for recovering the radio resource control (RRC) connection in the inactive state, comprises obtaining, by the terminal device, the mobility control parameter from a system broadcast message”, along with other limitations of the independent claims.

Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents

	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644